Citation Nr: 9906123	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for adenocarcinoma (non-
small cell carcinoma) of the left lung.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant had certified periods of active duty for 
training from April 8, 1993 to May 23, 1993, and June 12, 
1993 to June 26, 1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant performed active duty for training.  His 
service does not qualify as "active service".


CONCLUSION OF LAW

The appellant is not a veteran.  38 U.S.C.A. § 101 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991).

The appellant had certified periods of active duty for 
training from April 8, 1993 to May 23, 1993, and June 12, 
1993 to June 26, 1993.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant is a veteran for either period of service.  Of 
record are military service records dated in October and 
November 1993 that established that the cancer was not in the 
line of duty.  If the illness was a disease not incurred or 
aggravated in line of duty, then that period of active duty 
for training is not active service.  Therefore, the appellant 
is not a veteran for this period of service and is not 
entitled to benefits as administered by the VA.

After review of the evidence, the Board finds that regardless 
of the appellant's non-status as a veteran, there is an 
absence of competent evidence in the file that attributes the 
lung cancer to service.  

The appellant filed a claim for service connection for 
adenocarcinoma (non-small cell carcinoma) of the left lung.  
The claim was denied in a March 1996 rating decision.  In 
March 1998 the Board remanded the appeal in order for the RO 
to develop additional treatment records.

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b) (1998).  A preexisting disability or disease will 
be considered to have been aggravated by active service, when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b) (1998).

In this case, the appellant was not entitled to the 
presumption of soundness, because the record shows he was not 
on active service; rather, he was ordered to active duty for 
training and thus did not achieve veteran status so as to be 
entitled to the invocation of the presumption of soundness.  
See Paulsen v. Brown, 7 Vet. App. 466, 470 (1995).  Since the 
appellant served only on active duty for training and has not 
established any service-connected disability, the presumption 
of soundness is inapplicable. 

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  All available records were obtained from the treating 
facilities at the time of the diagnosis in June 1993 as a 
result of the Board's March 1998 Remand.  A VA examination 
was conducted in January 1996 and a private medical report is 
of record.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.  In 
compliance with the Board's Remand, the RO contacted the 
appellant in an April 1998 letter and instructed him that if 
there was competent evidence linking the onset or aggravation 
of adenocarcinoma of the left lung to service he must submit 
it.  No response was received from the appellant in response 
to this letter.

A copy of a service examination conducted in April 1993 
documented a normal lung examination.  A chest X-ray was 
reported as within normal limits.  The appellant reported no 
complaints associated with breathing or lung difficulties.  
He was noted to be a long-term smoker and was counseled as to 
its adverse effects.

Service records indicated that the appellant was admitted to 
Martin Army Hospital (Fort Benning) for gastrointestinal 
bleeding on June 12, 1993.  He was transferred to Eisenhower 
Army Medical Center (Fort Gordon) on June 18, 1993.

Hospital records from Eisenhower Army Medical Center 
indicated that during the workup for the gastrointestinal 
bleeding, a pulmonary mass was discovered in the superior 
segment of the lower lobe of his left lung.  The appellant 
underwent a left thoracotomy and left lower lobectomy.  Final 
pathology reports returned moderately differentiated 
adenocarcinoma.  The tumor was consistent with a stage III-A 
non-small cell cancer.

His service department conducted a line of duty determination 
regarding the adenocarcinoma of the left lung.  Based upon 
the evidence that was collected the service department 
concluded that his disease condition existed prior to 
training with no service aggravation.  There was no 
indication in his line of duty that the activities affected 
his disease condition.  There was no information in his file 
to indicate any reason to rule aggravation.

An examination conducted by Dr. Hodge in July 1993 indicated 
that there was a history of resection of an adenocarcinoma of 
the left lung in 1993.  The appellant had some difficulty 
moving his left arm due to the chest scar.  The doctor 
indicated that his prognosis was fairly good for 5-year 
survival.

A VA examination was conducted in January 1996.  The 
appellant complained of dyspnea.  An active malignant process 
was not present and the disease appeared to be in remission.  

The appellant has submitted statements in support of his 
claim.  In summary, he contended that adenocarcinoma of the 
left lung should be service connected since the diagnosis was 
made while he was on "active duty."  He had no lung 
problems that he knew of prior to June 12, 1993.  He had just 
passed a physical with the National Guard in April 1993 and 
no diagnosis was made.  In the alternative, he has conceded 
the preexistence of lung cancer and contended that the 
condition was aggravated by service during a tour of active 
duty in Panama in May 1993.  He injured his left side during 
welding work.  There was no hospital or medical facility 
available to evaluated him.  The pain went away in a few days 
and he suffered with it.  During his evaluation in June 1993, 
X-rays showed cracked ribs and damage to his side in the same 
place that he was hurt in Panama.  He felt the growth on his 
left lung was aggravated by his ribs being damaged in Panama.

A statement submitted by a coworker in Panama confirmed that 
the appellant hurt his left side while welding.

As stated previously, in regard to service from June 12, 1993 
to June 26, 1993 when the cancer was diagnosed, such service 
was active duty for training and the appellant is not a 
"veteran" of that period of service.  Additionally, the 
presumption of soundness does not apply.  There is no 
competent evidence that supports the appellant's contention 
that either the lung cancer did not preexist service or that 
it did and was aggravated by active service in Panama.  Where 
the claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91 (1993).

To the extent that the appellant, or the representative 
contend that the appellant's adenocarcinoma of the left lung 
did not preexist service and/or was aggravated by service, 
such statements, being in effect lay speculation on medical 
issues involving the etiology of a disability, are not 
probative to the claim on appeal.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994);Pollard v. Brown, 6 Vet. App. 
11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), lay testimony attempting to diagnose frostbite 
or arthritis in service held to be not competent evidence 
for such purpose and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot service as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

In the absence of any medical evidence that establishes that 
the lung cancer was incurred in service, the Board must 
conclude that adenocarcinoma of the left lung was not 
incurred or aggravated in line of duty.  



ORDER

Service connection for adenocarcinoma (non-small cell 
carcinoma) of the left lung is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

